Citation Nr: 1034285	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-31 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the claim of entitlement to service 
connection for a back disorder

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease.  

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & D. P.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1980.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2008 rating decision of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in June 2010.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In a June 1982 rating decision, service connection for a back 
disorder was denied.  The Veteran did not file a notice of 
disagreement and that decision is final.

2.  Evidence submitted since the June 1982 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  

3.  There is competent evidence tending to establish that lumbar 
spine degenerative disc disease is attributable to service.  

4.  The competent evidence does not establish that the Veteran 
has a hearing loss disability for VA compensation purposes.




CONCLUSIONS OF LAW

1.  The June 1982 rating decision, which denied entitlement to 
service connection for a back disorder is final.  Evidence 
submitted since that decision is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

2.  Lumbar spine degenerative disc disease was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  38 C.F.R. 
§ 3.303(2009).

3.  A bilateral hearing loss disability was not incurred or 
aggravated in active service and an organic disease of the 
nervous system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West. 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claim is being reopened.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.


Service connection for a back disorder was previously addressed 
and denied by the AOJ in June 1982.  At the time of the prior 
decision, the record included the service medical records and 
statements from the Veteran.  The evidence was reviewed and 
service connection for a back disorder a was denied.  38 U.S.C.A. 
§ 7105.  That decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in June 1982, the AOJ 
determined that there was no competent evidence of a current back 
disability.  Since that determination, the Veteran has applied to 
reopen his claim of entitlement to service connection for a back 
disorder.  The evidence submitted since the prior final denial in 
June 1982 is new and material.  In May 2009, the Veteran's 
private doctor related lumbar spine degenerative disc disease to 
in-service injury.  The Board finds the evidence raises a 
reasonable possibility of substantiating the claim, and thus, the 
evidence is new and material.  The evidence submitted since the 
prior final denial is new and material and the claim is reopened.

II.  Service Connection

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  In addition, service connection may be granted 
for a chronic disease, including organic disease of the nervous 
system, if manifested to a compensable degree within one year 
following service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

The term "hearing loss disability" is defined in VA regulations. 
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The United States 
Court of Appeals for Veterans Claims ("the Court"), in Hensley v. 
Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between a 
veteran's in- service exposure to loud noise and his current 
disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Lumbar Spine Degenerative Disc Disease

The Veteran asserts entitlement to service connection for lumbar 
spine degenerative disc disease.  Having considered the record, 
the Board finds a relative equipoise in the evidence, and thus, a 
finding in favor of service connection is supportable.  

Service treatment records, dated in December 1977, reflect that 
the Veteran fell on a hatch door sustaining a contusion to his 
lower back and the assessment was left T10-11 intercostal muscle 
contusion.  Records, dated in 1978, reflect complaints of chronic 
low back pain and that he was placed on light duty.  A January 
1979 record notes a history of a back injury in December 1977 in 
association with a fall on a hatch of the ship and the assessment 
was mechanical low back pain.  A February 1979 record notes an 
onset of low back pain with lifting heavy objects and the 
assessment was low back sprain.  A February 1980 service 
treatment record reflects complaints of an onset of back pain 
after lifting paint cans and the examiner reported that the 
muscles in the low back were tight and/or spasming and the 
assessment was low back strain.  In March 1980, an assessment of 
chronic musculoskeletal low back pain was entered.  A June 1980 
record notes a long history of lower back pain and the diagnosis 
was, "chronic (muscle skeletal pain), and while the July 1980 
separation examination report shows that the spine and 
musculoskeletal system were normal, on the accompanying medical 
history the Veteran reported that he had recurrent back pain and 
a back injury was noted.  

In addition, a May 2009 private report reflects assessments to 
include severe L5-S1 degenerative disc disease, and the doctor 
stated that the Veteran's symptoms were directly related to in-
service injury, adding that at the time of the injury, he 
probably presented with some mild disc bulging and herniated 
disc, which lead to degenerative disc disease and over time, a 
collapsed a disc space, as well as the development of facet 
arthropathy and foraminal stenosis.  

The Board notes that while the July 2009 VA examiner opined that 
degenerative changes in the lumbar spine were less than likely 
related to service because in-service x-ray examination was 
normal and the separation examination was normal, attributing it 
to age-related wear and tear, the private examiner stated that 
the Veteran's period of being asymptomatic could certainly be 
explained by the natural course of spondylopathy in the lumbar 
spine, and noted as follows:

It is very well known that after having some 
spondylosis and degenerative disk disease and 
foraminal stenosis that the situation can 
stabilize and the patient can undergo an 
intervening course of being asymptomatic and 
then develop symptoms again later in life.  

The examiner stated that the Veteran's back symptoms were a 
continuum of the spectrum from the initial in-service injury to 
the present.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include pain.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
private opinion.  The examiner provided a complete rationale for 
the opinion based on objective findings and sound reasoning and 
the opinion is not inconsistent with the contemporaneous 
evidence.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.   

Bilateral Hearing Loss

Initially, the Board notes that there has been no assertion of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable.

The Veteran asserts entitlement to a hearing loss disability.  
Having considered the evidence, the Board finds that service 
connection is not warranted.  

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); 38 C.F.R. § 3.303.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The July1980 separation examination report shows that the ears 
and drums were normal and the Veteran denied having or having had 
hearing loss on the accompanying medical history.  

The October 2008 VA examination report notes the Veteran's 
hearing is normal, bilaterally, and no pathology was identified 
to enable the examiner to render a diagnosis.  In addition, the 
examination report notes that discrimination was 100 percent 
correct on the right and 96 percent correct on the left.  A March 
2009 VA record notes good conversational tones and ears were 
noted to be negative for abnormalities in July 2009.  In this 
case, the competent evidence does not establish that the Veteran 
has a hearing loss disability for VA compensation purposes.  38 
C.F.R. § 3.385.

The Board notes that a determination as to whether the Veteran 
has a hearing loss disability for VA compensation purposes 
requires competent evidence, and while competent to report his 
symptoms, his opinion alone is not sufficient upon which to base 
a determination as to a diagnosis of hearing loss disability for 
VA compensation purposes.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran is service connected for 
tinnitus in association with in-service noise exposure.  The 
competent evidence, however, does not establish a hearing loss 
disability for VA compensation purposes at any time during the 
relevant period.  Absent a current disability, service connection 
is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Thus, the Board finds that service connection is not 
warranted for a hearing loss disability.

In this case, the Board has accorded more probative value to the 
competent April October 2008 VA opinion.  The examiner reviewed 
the claims file and provided a rationale for the opinion based on 
reliable principles.

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for a back disorder is granted.  

Service connection for lumbar spine degenerative disc disease is 
granted.  

Service connection for bilateral hearing loss is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


